Case 20-11598-mdc           Doc 26     Filed 06/22/20 Entered 06/22/20 10:54:43                   Desc Main
                                       Document Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                          )                       CHAPTER 13
                                          )
 IN RE                                    )                       CASE NO.: 20-11598-MDC
                                          )
       COLEMAN A GREEN,                   )
                            Debtor        )
 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ )
 CAPITAL ONE AUTO FINANCE,                )
 A DIVISION OF CAPITAL ONE, N.A.,         )                       HEARING DATE:
                            Movant        )                       Tuesday, July 21, 2020
                 vs.                      )                       10:30 A.M.
                                          )
 COLEMAN A GREEN,                         )
                            Respondent(s) )
            and                           )
                                          )                       LOCATION:
 WILLIAM C. MILLER, ESQ.                  )                       United States Bankruptcy Court 900
                            Trustee       )                       Market Street
                                          )                       Courtroom No. 2
                                          )                       Philadelphia, PA 19107
                                          )
                         NOTICE OF MOTION, RESPONSE DEADLINE
                                   AND HEARING DATE
 Capital One Auto Finance, a division of Capital One, N.A., has filed a Motion for Relief with the
 Court to Lift the Automatic Stay to Permit Capital One Auto Finance, a division of Capital One, N.A.
 to Repossess Debtor's Property described as a 2017 FORD TRUCK Escape Utility 4D SE 2WD,
 V.I.N. 1FMCU0GD3HUB08803.
 Your rights may be affected. You should read these papers carefully and discuss them with your
 attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish
 to consult an attorney.)
 1. If you do not want the court to grant the relief sought in the motion or if you want the Court to
 consider your views on the motion, then on or before July 06, 2020 you or your attorney must do all of
 the following:

                  a) file an answer explaining your position at
                            United States Bankruptcy Court Clerk
                            Robert N.C. Nix, Sr. Federal Courthouse,
                            900 Market Street, Suite 400,
                            Philadelphia, PA 19107
 If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early enough so that it
 will be received on or before the date stated above; and

                  b) mail a copy to the movant's attorney:
Case 20-11598-mdc          Doc 26     Filed 06/22/20 Entered 06/22/20 10:54:43                Desc Main
                                      Document Page 2 of 2


                           Jason Brett Schwartz, Esquire
                           Mester & Schwartz, P.C.
                           1917 Brown Street
                           Philadelphia, PA 19130
                           (267) 909-9036
                           (267) 541-2139 Fax
                               and
                           WILLIAM C. MILLER, Esq.
                           P.O. Box 1229
                           Philadelphia, PA 19105
                               and
                           United States Trustee
                           200 Chestnut Street,
                           Suite 502
                           Philadelphia, PA 19106

 2. If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and attend
 the hearing, the Court may enter an order granting the relief requested in the motion.
 3. A hearing on the motion is scheduled to be held before the Honorable Magdeline D. Coleman on
 Tuesday, July 21, 2020 at 10:30 A.M., Courtroom #2 United States Bankruptcy Court 900 Market
 Street, Philadelphia, PA 19107.
 4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you request a
 copy from the attorney named in paragraph 1(b).
 5. You may contact the Bankruptcy Clerk's office at 215-408-2800 to find out whether the hearing has
 been canceled because no one filed an answer.
 Date: June 22, 2020
